         Case 2:20-mj-00129-EFB Document 4 Filed 08/21/20 Page 1 of 1
                                                                                             FILED
                                                                                       August 21, 2020
                       UNITED STATES DISTRICT COURT FOR THE                          CLERK, US DISTRICT COURT
                                                                                       EASTERN DISTRICT OF
                                                                                            CALIFORNIA
                           EASTERN DISTRICT OF CALIFORNIA                                    DEPUTY CLERK



UNITED STATES OF AMERICA,                  )
                                           )                   Case No. 2:20-mj-00129-EFB
              Plaintiff,                   )
v.                                         )
                                           )                   ORDER FOR RELEASE OF
SHANE MYBURGH,                             )                    PERSON IN CUSTODY
         Defendant.                        )
                                           )

TO:    UNITED STATES MARSHAL:

       This is to authorize and direct you to release, SHANE MYBURGH, Case No.

2:20-mj-00129-EFB from custody subject to the conditions contained in the attached “Notice to

Defendant Being Released” and for the following reasons:

              Release on Personal Recognizance

        X     Bail Posted in the Sum of: $50,000.00.

               X      Unsecured Appearance Bond

                      Secured Appearance Bond

                X      (Other) Conditions as stated on the record.

                X     (Other) The Defendant was ordered to appear in the Central District of California on

                      9/11/2020 at 1:00 p.m. before the Duty Magistrate Judge for further proceedings.

       This release order is not effective until the date defendant has signed and understands the attached

“Notice to Defendant Being Released”.

       Issued at Sacramento, CA on 8/21/2020           at    2:45 p.m.




                                                     Byy
                                                            Edmund
                                                            Ed     d F.
                                                                     F BBrennan
                                                            United States Magistrate Judge
